Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 11 is drawn to a method and depends upon claim 9 which is withdrawn and not elected. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelm et al. (PG Pub. 2008/0264275).
Regarding claim 1, Wilhelm et al. teaches an industrial fabric comprising warps and wefts woven with each other, a knuckle portion of said warps and/or said wefts comprises an emboss pattern on a front surface of said warps and/or said wefts at or near an apex of the knuckle portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (PG Pub. 2008/0264275).
Regarding claim 2, Wilhelm et al. teach woven substrates which are made of warps and wefts but are silent regarding the claimed warps and wefts being monofilaments made of plastic. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed monofilaments made of plastic, given the limited number of types of fibers used for warps and wefts, including plastic monofilaments are well known in the art. Further, Wilhelm et al. teaches embossing plastic materials. 
Regarding claim 3, However, the recitation in the claims that the industrial fabric is “for manufacturing a nonwoven fabric and a portion between the fibers of the nonwoven fabric are welded” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Wilhelm et al. disclose the industrial fabric as presently claimed, it is clear that the industrial; fabric of Wilhelm et al. would be capable of performing the intended use, i.e. for use in manufacturing a nonwoven, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 4, Wilhelm et al. teach any number of patterns including oblique stripe pattern. 
Regarding claim 5, Wilhelm et al. are silent regarding the claimed gripping performance. However, given Wilhelm et al. teach such a similar woven article made of such similar embossing pattern, the claimed gripping performance is necessarily inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, Wilhelm et al. are silent regarding the claimed cross-section of the warps and/or wefts. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the claimed cross-section of the warps and/or wefts in order to affect fabric properties and given the claimed shapes, including circle are well known in the art. 
Regarding claim 10, Wilhelm et al. are silent regarding the claimed specific cutting depth. However, Wilhelm et al. teach the chosen element height is often different depending on the embossing pattern and application. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed cutting depth through routine experimentation.
Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
The previous 35 USC 112 rejections are withdrawn in light of Applicant’s amendments. 
Applicant’s arguments concerning Thibierge have been fully considered, but are moot as Thibierge is not used in the rejection set forth above. 
Applicant argues Wilhelm does not teach the knuckles portion of the warps and wefts and an emboss pattern on the front surface of the warps and/or wefts at or near an apex of the knuckle portion. Wilhelm does in fact teach the knuckles portion of the warps and wefts and an emboss pattern on the front surface of the warps and/or wefts at or near an apex of the knuckle portion as shown in Fig. 1. It is noted that Applicant has broadly recited “near” which is a subjective term without any quantitative limiting factors as to what constitutes “near”. Further, it is noted that Wilhelm teaches embossing woven fabrics which have warps and wefts and therefore the emboss pattern would fall “near” an apex of the knuckle portion in the fabric. Applicant is invited to amend the claims over the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789